                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 AURIO GRAYSON,                    )
                                   ) Case No. 18 CV 06124
           Plaintiff,              )
                                   ) Judge Joan B. Gottschall
        v.                         )
                                   )
 CELLCO PARTNERSHIP, d/b/a Verizon )
 Wireless,                         )
                                   )
           Defendant.              )

                          MEMORANDUM OPINION AND ORDER


       Aurio Grayson (“Grayson”) filed a one-count complaint in Cook County Circuit Court,

ECF No. 1-1 Ex. A, against his former employer, Cellco Partnership d/b/a Verizon Wireless

(“Verizon Wireless”), alleging that he suffered race discrimination when Verizon Wireless fired

him from his job as a district manager. Compl. ¶¶ 12, 27. Verizon Wireless removed this case to

this court, citing diversity jurisdiction, answered the complaint, and pleaded 13 affirmative

defenses. Ans. 6–7, ECF No. 9. Grayson moves under Federal Rule of Civil Procedure 12(f)(2)

to strike affirmative defenses 1, 2, 3, 6, 11, and 12. He argues that defenses 1 and 12—failure to

state a claim and lack of standing respectively—are not affirmative defenses at all and are

therefore improperly pleaded. He makes similar arguments regarding the other defenses he

moves to strike. Grayson contends that they do not comply with federal pleading rules, see Fed.

R. Civ. P. 8(a), because they allege labels and conclusions. These defenses are: a) statute of

limitations (defense 2); (b) failure to exhaust administrative remedies and exceeding the scope of

the charge of discrimination Grayson file with the Illinois Department of Human Rights

(defenses 3, 4, and 6); and (c) waiver, judicial estoppel, and laches (defense 11).

       Federal Rule of Civil Procedure 8(c) provides that “[i]n responding to a pleading, a party

must affirmatively state any avoidance or affirmative defense,” and lists 18 such defenses. “A
                                                 1
defendant’s failure to plead an affirmative defense may result in a waiver of the defense if the

defendant has relinquished it knowingly and intelligently, or forfeiture if the defendant merely

failed to preserve the defense by pleading it.” Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473,

478 (7th Cir. 2019) (citation omitted). The purpose of the rule “‘is to avoid surprise and undue

prejudice to the plaintiff by providing her notice and the opportunity to demonstrate why the

defense should not prevail.’” Id. (quoting Venters v. City of Delphi, 123 F.3d 956, 967 (7th Cir.

1997)); see also Brunswick Leasing Corp. v. Wisc. Cent., Ltd., 136 F.3d 521, 531 (7th Cir. 1998)

(citing Venters, 123 F.3d at 967).

       On its own or on a timely motion, “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

Courts in this district have recognized that defendants should not be penalized for separately

pleading defenses that can be put at issue by a simple denial in an answer–least where the

defendant reasonably doubts into which category the issue falls. See, e.g., Bobbitt v. Victorian

House, Inc., 532 F. Supp. 734, 736 (N.D. Ill. 1982). Nevertheless, defenses that are redundant of

denials in the answer may be stricken to remove “clutter”), and affirmative defenses must

comply with the pleading requirements of Federal Rule of Civil Procedure 8(a). See Heller Fin.,

883 F.2d at 1294; Sarkis’ Cafe, Inc. v. Sarks in the Park, LLC, 55 F. Supp. 3d 1034, 1039–41

(N.D. Ill. 2014) (collecting and discussing cases); see also Williams v. Jader Fuel Co., Inc., 944

F.2d 1388, 1400 (7th Cir. 1991) (citing Heller Fin., 883 F.2d at 1294) (stating that affirmative

defenses should be stricken “only when they are insufficient on the face of the pleadings”);

Forrest Fin. Corp. v. Chopra Int’l, Inc., 1998 WL 703852, at *2 (N.D. Ill. Sept. 24, 1998)

(Gottschall, J.) (“applying the requirements of Rule 8(a) to the pleading of affirmative

defenses”).

       The court questions the utility of striking any affirmative defenses at this point. This is

apparently a relatively uncomplicated case. The parties began and completed fact discovery in
                                                 2
the approximately six months since the motion to strike was filed. See Minute Entry, Apr. 3,

2019, ECF No. 23 (parties report fact discovery complete by deadline of Mar. 31 , 2019). Last

week they sought and obtained a 14-day extension of the briefing schedule on dispositive

motions to await the arrival of outstanding deposition transcripts. See Mot. to Extend 1, ECF

No. 24.

          Settling disputes over the sufficiency of the affirmative defenses pleaded in the answer

does not therefore appear to be likely to move this litigation forward in any meaningful way.

Again the purpose of requiring answers to state affirmative defenses is to avoid unfair surprise.

Reed, 915 F.3d at 478–79 (“A defendant should not be permitted to ‘lie behind a log’ and

ambush a plaintiff with an unexpected defense.”) (quoting Venters, 123 F.3d at 967–68). Verizon

Wireless essentially says that it pleaded the challenged defenses as insurance because it could not

know what plaintiff may allege or argue during litigation when it answered the complaint. See

Resp. to Mot. to Strike 2, ECF No. 16 (“Verizon Wireless cannot know at this stage of the

litigation each and every allegation that [p]laintiff will attempt to assert . . . .”). That makes a

certain amount of sense, though it takes too jaded a view of the significance of the complaint and

other pleadings which exist to give parties fair notice of the claims and defenses. Like all

parties, defendants are entitled to rely on the complaint and answer to identify the claims and

defenses and to shape the scope of discovery, and so defendants may answer a complaint on the

assumption that it means what it pleads. Reed, 915 F.3d at 479. When discovery turns up the

basis for pleading a new claim or defense, a party should promptly seek to amend the pleadings.

Id.

          Pleading defenses as insurance against what might be argued later distrusts the function

of the pleadings and can drive up litigation cost to no useful purpose. For this reason, “motions

to strike are disfavored.” Heller Fin., 883 F.2d at 1294. They “potentially serve only to delay.”

Id. (citing United States v. 416.81 Acres of Land, 514 F.2d 627, 631 (7th Cir. 1975) (Clark, J.)).
                                                   3
What happened here shows why. Plaintiff pleaded a single claim in his complaint. Defendants

pleaded several defenses not because they believed them applicable on the face of the complaint

or after a reasonable investigation of the facts and the applicable law. See Fed. R. Civ. P. 11(a).

Rather, they were pleaded just in case the plaintiff made an argument or sought discovery

implicating one of the defenses. But because those claims and arguments had, by definition,

been yet to be made, defendants had no facts to plead, and the defenses were necessarily

threadbare incantations of the names of defensive legal doctrines. See Ans. 6–7. The defenses

were therefore ripe for a motion to strike on the theory that did not comply with Rule 8(a).

Heller Fin., 883 F.2d at 1295 (affirming order striking affirmative defenses comprised of

“nothing but bare bones conclusory allegations”); Sarkis’ Cafe, 55 F. Supp. 3d at 1039–41

(striking “one-sentence defense [because it] would be insufficient under the Twombly–Iqbal

standard”). Of course, defendants would remain free to move to amend the answer to replead a

stricken defense 1 that becomes viable during discovery–just as though the defense had never

been pleaded in the first place. See Fed. R. Civ. P. 15(a)(2). So including the defense in the

answer did nothing but open the door to a motion to strike that did not affect either party’s

substantial rights, except that clients were likely billed for litigating it. Better to trust the

complaint’s scope and move to amend as the Seventh Circuit has recently advised parties to do.

See Reed, 915 F.3d at 479.

         Time has caught up to Grayson’s motion to strike, however. Since defendants’ answer

has been on file through fact discovery, Grayson would have a hard time claiming ambush by

one of the defenses at this point. 2 Id. at 480 (asking, where defense was not pleaded in answer,


1
  Nothing in the text of Rule 12(f) authorizes dismissal of a defense with prejudice, which is ordinarily
accomplished pretrial via the summary judgment process.
2
  To be sure, Rule 8(c) mentions neither the defenses of failure to state a claim nor lack of standing. Failure to state
a claim may be litigated on a motion for judgment on the pleadings filed after the answer. See Fed. R. Civ. P. 12(c),
12(h), 12(h)(2)(B); Alexander v. City of Chicago, 994 F.2d 333, 336 (7th Cir. 1993). And because standing is a
component of this court’s subject matter jurisdiction, the court is duty bound to consider standing at any time before
entry of judgment even if the parties do not. E.g., Wernsing v. Thompson, 423 F.3d 732, 743 (7th Cir. 2005).
                                                           4
whether conduct during discovery put the plaintiff “on fair notice that the [defendant] would be

asserting the [defense] and that she needed to spend the time and money to conduct full-bore

discovery on” the defense). Granting a motion to strike is inappropriate where the validity of the

defense turns on factual or legal issues extrinsic to the answer. Heller Fin., 832 F.3d at 1294. As

a practical matter, that is the case at this stage of proceedings. Striking the defenses pleaded in

the answer is far more likely to delay any dispositive motions by introducing fresh waiver and

forfeiture issues than it is to expedite this litigation.

         Grayson’s motion to strike is therefore denied without prejudice. Grayson is granted

leave to re-urge his motion to strike if he develops a good-faith belief that defendants are

ambushing him with a defense he moved to strike and for which he did not have a full and fair

opportunity to conduct discovery.


Date: April 25, 2019                                                   /s/
                                                                Joan B. Gottschall
                                                                United States District Judge




Courts in this district sometimes strike defenses of failure to state a claim to declutter the pleadings, but this court
has typically declined to do so. Compare Sarkis’ Cafe, 55 F. Supp. 3d at 1041 (Lee, J.) (recognizing split in this
district and striking affirmative defense of failure to state a claim), with Sommerfield v. City of Chicago, 2012 WL
13069769, at *3 (N.D. Ill. July 18, 2012) (Gottschall, J.) (recognizing disagreement among courts in this district and
declining to strike defense); Pamon v. Bd. of Tr. of the Univ. of Ill., 2010 WL 2891643, at *1 (N.D. Ill. July 20,
2010) (Gottschall, J.) (citing Great West Cas. Co. v. Marathon Oil Co., 2001 WL 103426, at *5 (N.D. Ill. Jan. 31,
2001) (same result)); see also Heller Fin., 883 F.2d at 1294. For the reasons discussed in the text, striking defenses
1 and 12 has far more potential to disrupt than to facilitate a just, speedy, and inexpensive resolution of this action.

                                                           5
